259 F.3d 1029 (9th Cir. 2001)
JOHN LONBERG, AN INDIVIDUAL; RUTHEE GOLDKORN, AN INDIVIDUAL, PLAINTIFFS-APPELLANTS AND UNITED STATES OF AMERICA, INTERVENORv.SANBORN THEATERS INC, A CALIFORNIA CORPORATION D/B/A MARKET PLACE CINEMA; SALTS, TROUTMAN & KANESHIRO INC., A CALIFORNIA CORPORATION; WEST COAST REALTY INVESTORS INC., A DELAWARE CORPORATION, DEFENDANTS-APPELLEES
No. 99-56221
UNITED STATES COURT OF APPEALS FOR THE NINTH CIRCUIT
Argued and Submitted February 7, 2001Filed August 6, 2001
NOTE: SEE AMENDED OPINION AT 271 F.3d 953